IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00095-CR

TIMOTHY AARON YZAGUIRRE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                      From the County Court at Law No. 2
                            Johnson County, Texas
                         Trial Court No. M201400604


                          MEMORANDUM OPINION


       Timothy Aaron Yzaguirre appealed his conviction in the County Court at Law No.

2 of Johnson County. He has now filed a Motion to Withdraw Notice of Appeal

requesting this Court to dismiss his appeal. Yzaguirre and his attorney have signed the

motion.

       Yzaguirre’s motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.2(a).


                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 26, 2015
Do not publish
[CR25]




Yzaguirre v. State                           Page 2